03/31/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 March 1, 2022 Session

          TONY ALAN BAKER v. SHAUNA PHILLIPS MCSHERRY

                  Appeal from the Juvenile Court for White County
                    No. JV-1579, 4773 Sam Benningfield, Judge
                     ___________________________________

                           No. M2020-01670-COA-R3-JV
                       ___________________________________


In a parentage action, the juvenile court adopted a permanent parenting plan and
determined the father’s child support obligation. The court also declined a request to
change the child’s name. On appeal, both parents take issue with the parenting plan, and
the mother claims that the father’s income was higher than found by the court. Despite
their differences, the parents agree that the court’s order contains insufficient findings of
fact and conclusions of law. We vacate in part and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Vacated in
                            Part and Case Remanded

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and CARMA DENNIS MCGEE, J., joined.

Michael Weston, Cookeville, Tennessee, for the appellant, Shauna McSherry.

Cindy A. Morgan, Sparta, Tennessee, for the appellee, Tony Baker.


                                        OPINION

                                             I.

      Tony Baker and Shauna McSherry are the parents of a daughter. In juvenile court,
Mr. Baker filed a petition to establish parentage, change the child’s name, and adopt a
permanent parenting plan. See Tenn. Code Ann. § 36-2-305(b)(2)(C) (2021). Ms.
McSherry responded to the petition by admitting that Mr. Baker was the father of the child
and agreeing that a visitation schedule should be established subject to certain conditions.
Ms. McSherry opposed changing the child’s name. And she requested that the court grant
her child support retroactive to the child’s birth.

        The juvenile court conducted a bench trial, which lasted less than two hours.
Mr. Baker, Ms. McSherry, each of their mothers, and the owner of the child’s daycare
testified. Although the parents agreed that Mr. Baker was the father of the child, there were
several points of contention, including who should be named primary residential parent
and the parenting time to be allotted to each parent. The parents each offered testimony
concerning why their proposed parenting schedule might be in the child’s best interest.

       At the conclusion of the hearing, the court made an oral ruling from the bench in
which it named Ms. McSherry as the primary residential parent. On parenting time, the
court stated it “believe[d] that children [we]re better well adjusted, better served, by having
as much time with each parent as possible.” The four or five years after the child’s birth
were “crucial years” for firmly establishing bonds and relations, and the court wanted each
parent to have an opportunity to establish those connections. So it ordered that “the parents
share custody of the child, week to week.” The court also made findings regarding each
parent’s income, but it denied the name change request because of a lack of proof.

       The court’s written order was succinct. After reciting the date of the hearing and
noting the presence of the parents and their counsel, the court found:

            1. Mother has been the primary caretaker.
            2. Mother has completed the parenting seminar.
            3. Mother will be the Primary Parent.
            4. The Parties will have a week to week schedule.
            5. Mother’s income will be calculated at $26 per hour, 40 hours per week.
            6. Father’s income will be calculated at $1,100 per week.
            7. Mother is entitled to retroactive child support and it will be figured using
               the above income and father having every other weekend.
            8. Mother’s proposed holiday schedule will be used.
            9. There was no proof put on regarding [the child’s] name change.

The order attached a permanent parenting plan order and child support worksheet. On the
issue of retroactive child support, the court found that Mr. Baker owed Ms. McSherry
$3,895, which would be paid at the rate of $100 per month.

       Mr. Baker moved to set aside the order. He complained that the amount of the
retroactive child support was “erroneous.” He also complained that the parenting plan
allowed Ms. McSherry to claim the child on her taxes even though the court did not address
the issue in its oral ruling.


                                              2
        The juvenile court granted Mr. Baker relief on both points. It ordered the parents to
alternate the years in which they claimed the child on their respective taxes. And it reduced
the retroactive child support award to $3,600. The court attached a revised parenting plan
to its order reflecting the change. The court did not supplement its factual findings or legal
conclusions.

                                             II.

       Ms. McSherry raises several issues on appeal. They relate to both the parenting
plan and child support. She also challenges the court’s modifications to its original order.
For the father’s part, although he is satisfied with the child support award, Mr. Baker claims
that the court erred in naming Ms. McSherry “as primary residential parent in spite of the
many factors that weigh heavily in [his] favor.” Both parents request an award of attorney’s
fees on appeal.

                                             A.

       A residential parenting schedule for the child of unmarried parents is established
using the same standards applicable to divorce cases. See Tenn. Code Ann. § 36-2-
311(a)(9), (10). Courts must fashion a residential schedule “consistent with the child’s
developmental level and the family’s social and economic circumstances, which
encourage[s] each parent to maintain a loving, stable, and nurturing relationship with the
child.” Id. § 36-6-404(b). Unless certain limiting factors are “dispositive of the child’s
residential schedule,” the court determines the schedule on the basis of the child’s best
interest, relying on a non-exclusive list of factors found at Tennessee Code Annotated § 36-
6-106(a). Id.

       A trial court’s determination of a child’s best interest is a question of fact.
Armbrister v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013); In re T.C.D., 261 S.W.3d
734, 742 (Tenn. Ct. App. 2007). So appellate courts must “presume that a trial court’s
factual findings on [best interest] are correct and not overturn them, unless the evidence
preponderates against the trial court’s findings.” Armbrister, 414 S.W.3d at 693. In
weighing the preponderance of the evidence, the trial court’s findings of fact that are based
on witness credibility are given great weight, and they will not be overturned “absent clear
and convincing evidence to the contrary.” In re Adoption of A.M.H., 215 S.W.3d 793, 809
(Tenn. 2007). The details of a residential parenting schedule lie within the trial court’s
discretion. See Armbrister, 414 S.W.3d at 693.

       A trial court abuses its discretion only if it applies an incorrect legal standard;
reaches an illogical conclusion; bases its decision on a clearly erroneous assessment of the
evidence; or “employs reasoning that causes an injustice to the complaining party.”
Konvalinka v. Chattanooga-Hamilton Cty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn.
2008); see also Kline v. Eyrich, 69 S.W.3d 197, 203-04 (Tenn. 2002); Eldridge v. Eldridge,
                                              3
42 S.W.3d 82, 85 (Tenn. 2001). When reviewing a discretionary decision, we must
determine: “(1) whether the factual basis for the decision is properly supported by evidence
in the record, (2) whether the lower court properly identified and applied the most
appropriate legal principles applicable to the decision, and (3) whether the lower court’s
decision was within the range of acceptable alternative dispositions.” Lee Med., Inc. v.
Beecher, 312 S.W.3d 515, 524 (Tenn. 2010).

        While a trial court has broad discretion in fashioning the details of a parenting plan,
the touchstone is the best interest of the child. Tenn. Code Ann. § 36-6-106(a); see also
Maupin v. Maupin, 420 S.W.3d 761, 770 (Tenn. Ct. App. 2013). In the absence of a finding
that the limitations in Tennessee Code Annotated § 36-6-406 apply, a trial court’s goal is
to craft a permanent parenting plan that promotes the child’s best interest, which requires
consideration of the statutory best interest factors. Tenn. Code Ann. § 36-6-106(a).

      Here, our review is hampered by the lack of findings of fact and conclusions of law.
The parents both acknowledge this in their briefing. Ms. McSherry states that the court did
not make any findings or conclusions while Mr. Baker states that the court made very few.

       Tennessee Rule of Civil Procedure 52.015 requires, “[i]n all actions tried upon the
facts without a jury, the court shall find the facts specially and shall state separately its
conclusions of law and direct the entry of the appropriate judgment.” Tenn. R. Civ. P.
52.01. As we have stressed, “findings of fact are particularly important in cases involving
the custody and parenting schedule of children, as these determinations often hinge on
subtle factors, including the parents’ demeanor and credibility during [the] proceedings.”
In re Connor S.L., No. W2012-00587-COA-R3-JV, 2012 WL 5462839, at *4 (Tenn. Ct.
App. Nov. 8, 2012) (internal quotations omitted). And the parties themselves deserve to
know the factual basis for the trial court’s decision on such important matters. Ward v.
Ward, No. M2012-01184-COA-R3-CV, 2013 WL 3198157, at *15 (Tenn. Ct. App. June
20, 2013).

       When confronted with insufficient findings of fact or conclusions of law, we
typically pursue one of two alternatives. One alternative is to vacate the decision and
remand so that the trial court can make specific findings of fact and conclusions of law.
Lovlace v. Copley, 418 S.W.3d 1, 36 (Tenn. 2013). Another alternative is to conduct a de
novo review of the record to determine where the preponderance of the evidence lies. Id.
The appropriate alternative depends on the particular circumstances of the case, including
the adequacy of the record, the fact-intensive nature of the case, and whether witness
credibility determinations must be made. See id. (declining to conduct a de novo review
because credibility determinations were necessary to resolve factual disputes); Town of
Middleton v. City of Bolivar, No. W2011-01592-COA-R3-CV, 2012 WL 2865960, at *26
(Tenn. Ct. App. July 13, 2012) (stating that independent review is appropriate when the
case involves a legal issue or the court’s decision is “readily ascertainable”); see also State
v. King, 432 S.W.3d 316, 328 (Tenn. 2014) (considering the adequacy of the record, the
                                               4
fact-intensive nature of the case, and the ability to request supplementation of the record in
determining whether to conduct a de novo review in the context of a criminal case).

        Ms. McSherry urges that we conduct a de novo review of the record. But she does
so with the aim of having this Court fashion a new parenting plan, specifically the parenting
plan she proposed to the juvenile court. Mr. Baker asks that we not substitute our judgment
for that of the juvenile court. If a de novo review of the record cannot justify the parenting
plan adopted by the juvenile court, he urges a remand because “it was the trial court that
firsthand witnessed the demeanor of the parties and is able to determine the truthfulness
and sincerity of the witnesses.”

       We agree with Mr. Baker that a remand for factual findings and legal conclusions
is necessary. The court made no mention of the child’s best interest in its order adopting a
permanent parenting plan, although there was some allusion to the child’s best interest in
the court’s oral ruling. Because there was no mention of the statutory best interest factors,
we cannot determine which facts in the record may have prompted the court to fashion the
plan as it did. And, as Mr. Baker suggests, we are ill-equipped to assess the parents’
credibility. So we vacate the parenting plan and remand for entry of an order in compliance
with Rule 52.01. See Pandey v. Shrivastava, No. W2012-00059-COA-R3-CV, 2013 WL
657799, at *5-6 (Tenn. Ct. App. Feb. 22, 2013).; Hardin v. Hardin, No. W2012-00273-
COA-R3-CV, 2012 WL 6727533, at *6 (Tenn. Ct. App. Dec. 27, 2012); In re Connor S.L.,
2012 WL 5462839, at *7; Simpson v. Fowler, No. W2011-02112-COA-R3-CV, 2012 WL
3675321, at *4 (Tenn. Ct. App. Aug. 28, 2012). Due to the passage of time, on remand,
the juvenile court may, in its discretion, consider additional evidence. Pending entry of the
order on remand, the provisions of the current parenting plan will remain in effect as a
temporary order.

                                             B.

        Support for the child of unmarried parents is also established using the same
standards applicable to divorce cases. Tenn. Code Ann. § 36-2-311(a)(11)(A). Child
support obligations are generally determined according to the Tennessee Child Support
Guidelines. Id. § 36-5-101(e)(1)(A). The formula found in the Child Support Guidelines
sets the presumptive amount of support, but a trial court has discretion to deviate from the
presumptive amount in certain instances. Reeder v. Reeder, 375 S.W.3d 268, 275 (Tenn.
Ct. App. 2012) (citing Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn. 1996)).

       Here, our decision to vacate the permanent parenting plan necessitates that we also
vacate the child support order. The determination of child support depends in part on the
amount of parenting time awarded to each parent. Tenn. Comp. R. & Regs. 1240-02-04-
.04(7) (2020). And the juvenile court on remand, after considering the best interest of the
child, may find it necessary to alter parenting time.

                                              5
                                                     C.

       Ms. McSherry and Mr. Baker both request an award of attorney’s fees on appeal.
Ms. McSherry seeks an award under Tennessee Code Annotated § 36-5-103(c), which
applies to prevailing parties. We decline to award attorney’s fees to Ms. McSherry on that
basis.

       Mr. Baker seeks an award under the statutes governing actions to establish
parentage. In order to establish parentage, the court must determine “the liability for
counsel fees to either or both parties after consideration of all relevant factors.” Tenn.
Code Ann. § 36-2-311(a)(14). Here, the juvenile court did not award attorney’s fees to
either party. Under the circumstances, we also decline to do so.

                                                    III.

       The judgment of the juvenile court is vacated in part,1 and this cause is remanded to
the juvenile court for such further proceedings as may be necessary and consistent with
this opinion. The current permanent parenting plan will remain in effect as a temporary
plan pending the entry of an order adopting a permanent parenting plan that is in the best
interest of the child. The current child support award will remain in effect as a temporary
award pending entry of a new order setting child support.


                                                              s/ W. Neal McBrayer
                                                           W. NEAL MCBRAYER, JUDGE




        1
          Mr. Baker has not challenged the denial of his request to change his child’s name, and the juvenile
court’s decision on that request is not impacted by our opinion.
                                                     6